DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-2, 4-8, 10-21 and 23 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 11/03/2021 have been reviewed by the examiner in view of the prior arts of a record and it is agreed that the prior arts of the record fail to disclose “the client, characterized in that the optimal hearing profile is established by means of otoacoustic emissions (OAE), wherein the optimal hearing profile is generated by the processing unit through a user device at the client, wherein the processing unit sends an audio output to the user device of a user in the form of an otoacoustic emission test signal, wherein the test signal is transmitted via a transmitter of the user device towards inner parts of the user’s ear, wherein, in reaction to the otoacoustic emission test signal, the ear of the user emits an otoacoustic emission which is picked up by a receiver of the user device, wherein the signal of the user’s ear that was received by the user device is then transmitted to a personal hearing ID unit of the processing unit via a communicative connection, wherein multiple test signals in combination with the associated otoacoustic emissions are used by a personal hearing profile generator of the processing unit to generate the optimal hearing profile of the user” as shown in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K. LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOSEF K LAEKEMARIAM/     Examiner, Art Unit 2651                                                                                                                                                                                                                 01/06/2022